Citation Nr: 1133609	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  11-08 713A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an August 6, 1973, Board of Veterans' Appeals decision which denied service connection for left knee and right ankle disorders.

(The Veteran's claims of entitlement to an initial compensable rating for the residuals of status post right inguinal hernia repair, for a TDIU, and for an effective date earlier than August 18, 1997 for grants of service connection for the residuals of status post right inguinal hernia repair, for right and left knee chondromalacia patella, and for a right ankle injury, will be the subject of a separate appellate decision.)


REPRESENTATION

Moving party represented by:  The American Legion


APPEARANCE AT ORAL ARGUMENT

Moving party and representative


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from October 1970 to November 1970, and from August 1974 to December 1974.  He also had service with the U.S. Army Reserve from 1974 until approximately 1980 or 1982; presumably this included periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA)..

2.  The moving party failed to adequately set forth the alleged errors of fact or law in the August 6, 1973 Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  The VCAA and its implementing regulations do not expressly indicate whether such provisions apply to motions alleging CUE in prior final decisions of the Board.  However, the United States Court of Appeals for Veterans Claims (Court) has held that, "as a matter of law, the VCAA is inapplicable to CUE claims."  Sorakubo v. Principi, 16 Vet. App. 120, 122 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the duties specified in the VCAA are not applicable to allegations of CUE in a prior Board decision).  A claimant alleging CUE is not pursuing a claim for benefits.  Instead, that claimant is collaterally attacking a final decision.  While CUE, when demonstrated, may result in reversal or revision of a final decision on a claim for benefits, it is not by itself a claim for benefits.  Thus, given the nature of a motion to revise an earlier decision based upon CUE, no notification as to additional evidentiary development of the record is at issue, since the evaluation of such a motion is based upon the record as it was constituted at the time of the decision as to which revision is sought.  No duty to the Veteran under the VCAA is applicable in this case.

CUE - Laws and Regulations

A decision issued by the Board is final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2010).  However, a final Board decision may be revised or reversed on grounds of CUE.  38 U.S.C.A. §§ 5109A(a), 7111(a) (West 2002).  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice found at 38 C.F.R. §§ 20.1400-20.1411 (2010).

If the evidence establishes CUE, an undebatable, outcome-determinative error, the prior decision must be reversed or revised, and the decision constituting reversal or revision has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7111(b).  See also 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) does not apply to a motion to revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).  CUE does not include a change in medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision, VA's failure to fulfill the duty to assist, a disagreement as to how the facts were weighed or evaluated, or a change in the interpretation of a statute or regulation which was previously correctly applied.  38 C.F.R. § 20.1403(d).

A motion for revision of a decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  A request for revision of a Board decision based on CUE may be instituted by the Board on its own motion or upon request of the claimant.  38 U.S.C.A. § 7111(c); 38 C.F.R. § 20.1400(a).  The motion must include the name of the Veteran; the name of the moving party if other than the Veteran; the applicable VA file number; and the date of the Board decision to which the motion relates.  Motions that fail to comply with these requirements shall be dismissed without prejudice.  38 C.F.R. § 20.1404(a).

A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  Motions that fail to comply with these requirements shall be dismissed without prejudice.  38 C.F.R. § 20.1404(b).

A claim requesting review for CUE may be filed at any time after the underlying decision is made.  38 U.S.C.A. § 7111(d); 38 C.F.R. § 20.1404(c).  Pursuant to an opinion of the VA General Counsel, VAOPGCPREC 1-98, the Board's authority applies to any claim pending on or filed after the date of enactment of 38 U.S.C.A. § 7111, that is, November 21, 1997.  See 38 C.F.R. § 20.1400.  In this matter, the moving party's current motion for review or revision is considered filed with the Board in April 2011.

In other cases prior to promulgation of this regulation, the Court defined CUE as an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not a mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The Court has also held that a finding that there was such error "must be based on the record and the law that existed at the time of the prior . . . decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  The error must be one which would have manifestly changed the outcome at the time that it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact or of law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds cannot differ, that the results would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.

Factual Background and Analysis

In this case, the moving party seeks to reverse or revise, on the grounds of CUE, an August 6, 1973 Board decision which denied service connection for left knee and right ankle disorders.  The moving party appears to contend that the Board committed error because the evidence which later permitted service connection for the left knee and right ankle was actually before the Board in 1973 and that the Veteran's left knee should not have been considered a condition which preexisted his entry into active duty (see Board hearing transcript at pp. 2-4).  

The Veteran filed an original claim for compensation in December 1970, several days after his discharge from basic training.  Later in December 1970, the RO denied the Veteran's claims for service connection for injury to back and both knees and for residuals of an injury to the right ankle.  The Veteran did not appeal this initial rating decision.  Subsequently, in October 1972 the Veteran filed a claim to reopen service connection for the left knee and the right ankle.  In a December 1972 rating decision, the RO denied service connection for chondromalacia of the left knee and for residuals of injury to the right ankle.  The Veteran perfected an appeal of this 1972 rating decision, and the Board, in its August 6, 1973 decision, also found that service connection was not warranted for either the left knee or the right ankle. 

In its August 1973 decision, the Board found that neither a knee or ankle disorder were noted on the Veteran's enlistment examination; that chondromalacia patellae of the knee, diagnosed within less than one week of entrance on active duty, was shown by the evidence to have preexisted service; that the manifestations of the chondromalacia during active duty were similar to the preservice symptoms and did not constitute increased disability or aggravation; and that the slight sprain of the right ankle during service was acute and transitory in nature and subsided without leaving any disability.

The evidence of record at the time of the Board's August 1973 decision consisted of service treatment and personnel records from October and November 1970.  Service treatment records showed treatment of the Veteran's knees and right ankle after an accident during basic training.  Personnel records showed his signature on a typewritten form dated in November 1970 in which he requested discharge for physical reasons which existed prior to enlistment, specifically painful knees known to the Veteran for approximately 5 years prior to enlistment.  Evidence also included VA treatment reports dated in September and October 1972 which showed treatment for the left knee and right ankle.  The record also contained elementary school health records of the Veteran, which did not show any preexisting knee disorder.

The Veteran has never filed a written CUE motion concerning the Board's August 6, 1973 decision, but was permitted to argue such a motion on the Board's invitation during his April 2011 Board hearing.  Statements at that hearing have since been reduced to writing and appear in a typewritten transcript associated with the claims file.  However, it is not clear from a review of that transcript what specifically the Veteran and his representative contend is the error of fact or law in the August 6, 1973 Board decision, or the legal or factual basis for their allegations, or why the result would have been manifestly different but for the alleged error.  

As noted above, it appears that the moving party might be contending that the Board committed error because the evidence which later permitted service connection for the left knee and right ankle was actually before the Board in 1973 and that his left knee should not have been considered a condition which preexisted his entry into active duty (see Board hearing transcript at pp. 2-4).  A review of the Veteran's written statements submitted to the RO after 1973 indicate that he also might be contending that medical evidence and medical opinions developed in the late 1990s and within the past decade, if known in 1973, would have led to a different outcome.  

However, as noted above, such allegations are not sufficient to show CUE as CUE does not include a change in medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision or a disagreement as to how the facts were weighed, 38 C.F.R. § 20.1403(d), and subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  Porter, 5 Vet. App. at 235-36.

Based on the present record, the Board does not find that the Veteran has correctly pled a CUE motion.  A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).

Here, the Veteran has not set forth clearly and specifically the legal or factual basis for his allegations and he has failed to state why the result of the August 6, 1973 Board decision would have been different but for the alleged error.  The Veteran does not specifically state why the Board should have ignored contemporary evidence in service records about a preexisting knee condition when, at the same time, he also signed a form in November 1970 requesting discharge because of a preexisting painful knee condition.  A determination of CUE is based on the record and the law at the time of the prior decision under collateral attack.  Russell, 3 Vet. App. at 313-14.  Here, the moving party cannot use medical evidence developed 25 or 30 years later from private treating physicians to successfully attack the August 6, 1973 Board decision.  Further, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See 38 C.F.R. § 20.1403(c).

The Board must emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b).

As noted above, the Board's review of the moving party's CUE motion shows that he has failed to plead with any specificity why the result of the August 6, 1973 Board decision would have been different if his claimed violation or error had not occurred or been remedied.

Since the moving party has failed to comply with the pleading requirements set forth in 38 C.F.R. § 20.1404(b), the CUE motion must be dismissed without prejudice.  The Board notes that this disposition is more favorable to the moving party than a denial on the merits would be, as the moving party is free at any time to resubmit a CUE motion with respect to the August 6, 1973 Board decision, since a dismissal without prejudice does not preclude such a refiling.  See Luallen, 8 Vet. App. at 95; see also Simmons v. Principi, 17 Vet. App. 104, 111-15 (2003) (holding that in asserting CUE, where the claimant fails simply in the pleading rather than on the merits, the appropriate decision is to dismiss the claim without prejudice to refilling rather than to deny).


ORDER

The motion for revision of the August 6, 197,3 Board decision, which denied service connection for left knee and right ankle disorders on the grounds of CUE, is dismissed without prejudice to refilling.



	                       ____________________________________________
	JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) (2010) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2010).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.




